Citation Nr: 0116561	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
death pension benefits in the amount of $7,040, representing 
a single benefit payment issued to the payee on or about 
February 24, 1999.  


REPRESENTATION

Veteran's widow represented by:	Maine Bureau of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Dean
INTRODUCTION

This appeal involves the alleged overpayment of death pension 
benefits on behalf of the widow of a deceased veteran who had 
active service from October 1960 to September 1974.  The 
veteran died in September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an unfavorable determination by the 
Committee on Waivers (Committee) at the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claims file is currently under the 
jurisdiction of the Togus, Maine, VARO.  

The veteran's widow has been declared incompetent (see rating 
action dated in November 1998), and the appellant has been 
appointed her legal custodian for VA purposes.  In June 2001, 
the appellant failed to appear for a scheduled video 
conference to be held before the undersigned.  It was 
verbally indicated that a motion for a new hearing might be 
made.  Thus far no such motion is associated with the claims 
folder.  It is noted that both the Administrator and the 
Chief Executive Officer of the nursing care facility have 
been involved in this matter.  They are presumed to be 
serving as one as fiduciaries for the veteran's surviving 
spouse.


REMAND

The veteran died in September 1993, and his widow was awarded 
and paid death pension benefits effective from July 1, 1995 
based upon her reports of no income from any source.  Three 
separate overpayments have been assessed against this 
account.  
The first overpayment, in the amount of $3,852, represented 
benefits paid to the appellant from October 1, 1997 through 
May 31, 1998 while she was in receipt of unreported Social 
Security benefits which exceeded the applicable income limit 
for death pension benefits.  Recovery of this overpayment was 
waived by the Committee in January 1999.  

The second overpayment, in the amount of $5,376, represented 
excessive payments of death pension benefits made to the 
veteran's widow from July 1, 1995 to July 1, 1996 due to her 
unreported receipt of royalty income for that time period.  
It appears that the Committee also waived the recovery of 
this overpayment in October 1999.  

The third overpayment, which is at issue in this appeal, 
resulted from an erroneously issued benefit check in the 
amount of $7,040, which was received by the nursing home on 
or about February 24, 1999.  This check was immediately 
cashed by the nursing home and applied to the balance owed to 
them by the veteran's widow of $6,377.27.  The nursing home 
did not contact VA about this benefit payment until March 1, 
1999, when it was informed that the check was issued in error 
and should be returned.  Instead, the present appeal was 
commenced.  

This appeal has been procedurally developed and certified to 
the Board solely on the waiver issue which appears on the 
cover page of this decision.  However, the Board interprets 
the appellant's contentions concerning the nursing home's 
belief that the money in question was owed to it as 
challenging the legal validity of this debt.  

If the overpayment of death pension benefits at issue in this 
appeal resulted solely from administrative error on the part 
of VA and its employees, then this indebtedness cannot be 
legitimately assessed against the payee.  38 U.S.C.A. 
§ 5112(b)(10) (West 1991).  However, if this overpayment of 
death pension benefits was based upon an act of commission or 
omission by the beneficiary or payee, or occurred with the 
knowledge of the beneficiary or payee, then it represents a 
legitimate debt owed by the beneficiary or payee to the 
Government.  38 U.S.C.A. § 5112(b)(9) (West 1991).  

The question of the validity of the asserted indebtedness, 
when challenged, must be determined by VA in deciding on a 
waiver-of-indebtedness application.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  The RO has not yet addressed the 
question of whether the $7,040 overpayment at issue in this 
appeal represents a properly recoverable indebtedness owed to 
the Government.  Accordingly, a remand is required for the 
following further actions:  

1.  Any recoupment of this indebtedness 
from the widow's continuing award of 
death pension benefits must immediately 
cease until the question of waiver is 
resolved.  See Narron v. West, 13 Vet. 
App. 223, 227 (1999).  

2.  After completing any further 
evidentiary development warranted by the 
circumstances of this case or by the 
Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the appropriate agency should 
consider the issue of whether the 
beneficiary or payee is properly indebted 
to the Government in the amount of 
$7,040.  In particular, this agency 
should address the question of whether or 
not the overpayment at issue in this 
appeal was the result of sole 
administrative error on the part of VA 
employees, or whether it was based upon 
an act of commission or omission by the 
beneficiary or payee, or occurred with 
the knowledge of the beneficiary or 
payee.  See 38 U.S.C.A. 
§ 5112(b)(9)&(10).  

3.  Only if the beneficiary or payee is 
determined to be properly indebted to the 
Government in the amount of $7,040 should 
the Committee, after appropriate 
evidentiary development such as obtaining 
a current financial status report, 
readjudicate the request for a waiver of 
the recovery of this debt.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 
(1994) (In discussing equity and good 
conscience, VA must address all elements 
enumerated in 38 C.F.R. § 1.965(a)).  

If the benefits sought are not granted, the appellant and the 
widow's representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless he or she is so informed, but he or she 
may furnish additional evidence and/or argument on the 
remanded matters while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



